DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-8 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 12/30/2019 has been received and considered.

Claim Interpretation
	Claims 7-8 recite a method of administering a retinal pigment epithelial cell “produced by the method of claim 1” to a human. The retinal pigment epithelial cell of claims 7-8 is described using product-by-process language. A product-by-process limitation is limited only by the structure implied by the recited steps, not by the specific manipulations of the steps themselves. See MPEP § 2113 (I). As such, the administration of any RPE cell that could have been produced by the method of claim 1 to a human will be interpreted to read on claim 7. The instant specification indicates that the method of claim 1 results in the production of RPE cells from pluripotent stem cells 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 7-8 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Schwartz et al., Lancet 379: 713-720 (2012; published online 01/23/2012).

Schwartz teaches the production of RPE cells from human embryonic stem cells (see entire document, including page 714, left column, paragraph 3). The RPE cells were transplanted into human patients with dry age-related macular degeneration or Stargardt’s disease (page 714, left column, paragraph 1; page 718, Figure 4; reads on claims 7-8; see above under Claim Interpretation for the Examiner’s interpretation of “a retinal pigment epithelial cell produced by the method of claim 1). The administration improved the vision of the patient with Stargardt’s macular dystrophy (page 719, Table; reads on claim 7 [“…an effective amount”]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over international patent application WO 2009/051671 filed by Malcuit et al., published 04/23/2009 (cited on the IDS filed 12/30/2019).

Malcuit teaches RPE cells derived from human pluripotent stem cells, such as hESCs or human iPS cells (see entire document, including page 33, lines 31-32). The RPE cells may be used in treatments of conditions in patients, including retinitis pigmentosa and age-related macular degeneration (page 34, line 11, to page 35, line 19; cf. claims 7-8). The RPE cells can be used in human patients (page 33, lines 23-24; cf. claim 7).

However, Malcuit does not explicitly teach the administration of the RPE cells to a human patient for the treatment of retinitis pigmentosa or age-related macular degeneration.

While Malcuit does not explicitly teach the administration of the RPE cells to a human patient for the treatment of retinitis pigmentosa or age-related macular degeneration, it would have been obvious to one of ordinary skill in the art to do so because Malcuit suggests administering the RPE cells to a human patient for the treatment of retinitis pigmentosa or age-related macular degeneration. One of ordinary 
Therefore, claims 7-8 are rendered obvious by Malcuit and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10519422. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘422 contain an additional step of providing isolated human pluripotent stem cells that are dispersed that is not recited in the steps of the instantly claimed method. Therefore, the instant claims are ‘anticipated’ by the claims of ‘422 and are rejected on the ground of nonstatutory double patenting.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/04/2022